JENKS, J.
The sole ground of the motion was that section 3268 of the Code of Civil Procedure violates the fourteenth amendment of the constitution of the United States of America. This amendment merely requires that all persons subjected to legislation shall receive like treatment under like circumstances and conditions. Class legislation, discriminating against some, and favoring others, is prohibited ; but legislation which, carrying out a public purpose, is limited in its application, if within the sphere of its operation it affects alike all persons similarly situated, is not within the amendment. Barbier v. Connolly, 113 U. S. 27, 32, 5 Sup. Ct. 357, 28 L. Ed. 923; Missouri v. Lewis, 101 U. S. 22, 25 L. Ed. 989; Hayes v. Missouri, 120 U. S. 68, 7 Sup. Ct. 350, 30 L. Ed. 578; Conley v. Institution, 11 R. I. 147.
The order should be affirmed, without costs. All concur.